     Case 3:20-cr-00474-JO        Document 15    Filed 03/19/21     Page 1 of 2




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
FAX: (503) 345-9372
e-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT KNEKO TYRAY MOORE

                      UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00474-JO-1
                   Plaintiff,
                                                  DECLARATION OF
                                                  MATTHEW SCHINDLER IN
                      vs.                         SUPPORT OF
                                                  UNOPPOSED MOTION TO
                                                  CONTINUE TRIAL DATE
  KNEKO TYRAY MOORE,
                 Defendant(s).


       The undersigned, as counsel for Kneko Moore, does swear under penalty of

perjury that the following is true:

   1. I was initially retained as counsel by Mr. Moore relative to a supervised

       release violation matter under Case Number 3:16-cr-00068-JO-1.

   2. Mr. Moore has been detained and is currently imprisoned in the Columbia

       County Jail. Trial is currently set for December 29, 2020.

   3. During the pendency of the supervised violation hearing, the government

       indicted Mr. Moore on a new felon in possession of firearm charge which is

       the above captioned case.



Page 1 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF UNOPPOSED MOTION
TO CONTINUE TRIAL DATE
     Case 3:20-cr-00474-JO      Document 15      Filed 03/19/21    Page 2 of 2




   4. Consistent with local practice, the government and defense have been

      conferring on discovery issues. Most have been resolved and it appears that

      Mr. Moore will soon have all requested materials that the government will

      produce. The time request in this motion will allow us to complete discovery.

   5. It is highly likely that the defense will be seeking police communications

      beyond those that have been provided by the government. Based on

      experience, that process will take time. More time is necessary to complete

      this work.

   6. More time is needed to complete investigation and interview fact witnesses.

      More time is needed to vet the government’s DNA evidence.

   7. More time is needed to draft a motion to suppress and to allow the

      government to respond.

   8. I have spoken with Mr. Moore about his rights to a trial within the time limits

      of the speedy trial act. He understands those rights and agrees to waive them

      consistent with this request for continuance.

   9. The government has no objection to this request.

   10. The court is also asked to continue the supervised release violation hearing

      in Case Number 3:16-cr-00068-JO-1 along with this trial date.

                                   Respectfully submitted on March 19, 2021.

                                   s/Matthew Schindler
                                   Matthew A. Schindler, OSB#964190
                                   Attorney for Kneko Moore



Page 2 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF UNOPPOSED MOTION
TO CONTINUE TRIAL DATE
